Citation Nr: 1313412	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's request to reopen a previously denied claim of service connection for a bilateral knee disability.  

In July 2010, the Board reopened the claim of service connection for a bilateral knee disability, and remanded the matter to the RO, via the Appeals Management Center (AMC), for additional development.  In June 2011 and September 2012, the Board again remanded the claim for additional development.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the Board notes that this matter was remanded in September 2012 in order that the Veteran may be afforded an additional VA examination.  Specifically, the examiner was asked to address the service treatment records that note a January 1980 skating injury that affected the Veteran's right knee and ankle.  The examiner was also asked to clarify whether there is radiological evidence of degenerative changes, noting the interpretations of the December 2005 and September 2011 X-rays.  In this regard, the Board in September 2012 noted that this matter had been remanded previously for VA examination and that the report of the September 2011 VA examination did not specifically address the January 1980 injury.  The Board therefore found that a remand, consistent with Stegall, was warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Upon remand, the Veteran was afforded a VA examination in January 2013.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed as having patellofemoral syndrome.  The Veteran reported that she tripped in 1978 in basic training and hit her knees on rocks.  The Veteran indicated that she had been treated at the time, but that the records were lost.  The Veteran reported ongoing pain in her knees.  After examination, the examiner stated that the Veteran's knee disability was "less likely than not" (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran's service treatment records showed no documented evidence of significant trauma or injury to her knees, or treatment for knees while in active duty.  Her separation examination in 1980 showed no complaints of knee-related problems.  The examiner noted the Veteran's report that she contused her knees in 1978, but also found that she was able to return to regular duty and finish her enlistment without ongoing knee problems.  The Veteran's diagnosed patellofemoral syndrome was indicated to be most likely secondary to natural progression, not caused by active military service over 30 years earlier.  

Unfortunately, however, the examiner did not address or comment on the specific items listed in the September 2012 remand instructions regarding the January 1980 skating injury or the radiological evidence of degenerative changes, noting the interpretations of the December 2005 and September 2011 X-rays.   As such, this matter must unfortunately be remanded again.  In this regard, as noted above, a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  If the individual who conducted the January 2013 VA examinations is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the January 2013VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of her claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following:

Provide an opinion, with rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current knee disability first manifested in service or within a year thereafter, or is causally related to any incident of service.  The examiner should specifically address the service treatment records that note a January 1980 skating injury affected the Veteran's right knee and ankle.  The examiner should also clarify whether there is radiological evidence of degenerative changes, noting the interpretations of the December 2005 and September 2011 X-rays.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After conducting any additional indicated development, re-adjudicate the issue on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


